DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2020 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/801,787 filed on August 28, 2020.  Claims 1, and 3 to 24 are currently pending with the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2020, 03/17/2021 were filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Examiner Note
	The Examiner notes that the instant amendment appears to not fully comply with the provisions set forth in 37 CFR 1.121(c ). In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  The status of claim 1 is “Previously presented”, however, it contains markings indicating amendments in the claim.  The claim status should be “Currently amended”.
Nonetheless, in view of compact prosecution, and in lieu of holding the instant amendment non-compliant, Examiner is considering the amendment as if all the proper status indicators were present. Subsequent submissions not in complete compliance will be held non-compliant and handled accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 11, 14 to 17, 19, and 21 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (U.S. Patent No. 8,417,715) hereinafter Bruckhaus, in view of .
	As to claim 1:
	Bruckhaus discloses:
	A method comprising: in a network connected hardware system: 
identifying a pre-defined workflow for analysis [Column 9, line 42 teaches a given business task is identified; Column 8, lines 29 to 33 teach business task refers to any problem or question that can be addressed through the use of analytics, that can be answered based on the existing business processes and data]; 
selecting data sources that provide input data to the pre-defined workflow [Column 9, lines 53 to 56 teach extracting relevant data from the existing data or source system within the user’s platform, therefore, selecting relevant data sources corresponding to the business task; Column 16, lines 58 to 61 teach identifying data from the user’s data source to be used in performing the analysis for the business task]; with communication circuitry: 
retrieving source metadata from the data sources that characterizes the input data to the pre-defined workflow [Column 16, lines 58 to 66 teach retrieving tables associated with the user’s platform from a source database, that correspond to the business task]; 
providing the source metadata to repository processing circuitry [Column 17, lines 21 to 27 teach storing entire mapping of user’s data sources within the metadata repository, and further creating the tables in the common data repository]; and with the repository processing circuitry: 
integrating the source metadata into a universal metadata repository [Column 17, lines 21 to 27 teach storing the metadata in the metadata repository in a format specified by the CDMDM, common data repository for data mining, therefore, integrating the data in a common ; 
performing data analytics on the input data driven by the universal metadata repository [Column 39, lines 35 to 42 teach performing data mining on the prepared data, and accessing the metadata repository for the source, business, and data mining interpretable metadata]; and 
executing a feedback loop responsive to the data analytics to deliver a source data feedback message [60, Fig. 1, Deliver Analytical Results; Column 9, 62 – 67, Column 10, lines 5 to 8 teach building numerous models and selecting a single model that best provides a solution for the business task, where the model is deployed and applied to generate analytic results, and where the analytic results are further displayed to the user, and represent the feedback message delivered to the user of the data source upon completing the analysis; Column 4, lines 22 to 25 teach providing data mining capabilities that integrate into a closed-loop process, where the data collection, management, mining, and acting on data mining results occurs quickly and in a repeatable fashion; Column 5, lines 1 to 6 teach the results of the analysis can feed directly into down-stream business processes and systems, hence, feedback loop].
Bruckhaus does not appear to expressly disclose retrieving source metadata from the data sources; integrating the source metadata into a universal metadata repository by identifying key data frames that provide a sample of only part of the source metadata and storing the key data frames as a representation of the source metadata in the universal metadata repository instead of the source metadata retrieved from the data sources, the key data frames including attributes providing a data source of the source metadata represented by the key data frames; performing data analytics by determining data quality metrics and building and maintaining a data lineage structure for the source metadata according to the key data frames; generating an incidence graph schema to model 
Geiger discloses:
retrieving source metadata from the data sources [Paragraph 0041 teaches extracting consistent sets of metadata from metadata sources; Paragraph 0043 teaches loading metadata from metadata sources];
integrating the metadata by identifying key data frames and storing the key data frames as a representation of the source metadata in the universal metadata repository [Paragraph 0039 teaches metadata integrators process the metadata obtained from the metadata sources, and load it along with discovered relationships into the metadata manager repository, where the processed metadata represents the key data frames that represent the metadata of the source metadata, and the metadata manager repository represents the universal metadata repository; Paragraph 0041 teaches metadata integrators process the received metadata and store the processed metadata about the metadata sources in a logical structure, with consistent metadata content and meaningful relationships between the metadata elements, thereby representing composite metadata, which represents the key data frames providing a representation of the source metadata; Paragraph 0050 teaches metadata integrators populate the metadata management repository with metadata objects, and relationships between one metadata object and another, therefore, representing the key data frames]; 
performing data analytics by determining data quality metrics and building and maintaining a data lineage structure for the source metadata according to the key data frames [Paragraph 0025 teaches performing lineage and usage analysis on the metadata; Paragraph 0029 teaches lineage can be extrapolated based on the metadata characterizing relationships within the metadata manager repository, therefore, based on the key data frames; Paragraph 0041 teaches ; 
generating an incidence graph schema to model relationships within the source metadata in accordance with the key data frames [Paragraph 0026 teaches generating a structure based on the processed metadata that reflects the connections and relationships between the metadata elements, therefore, a graph schema that models the relationships of the metadata; Paragraph 0049 teaches providing an integrated view of metadata and its relationships across the entire objects; Paragraph 0052 teaches generating a relationship table that identifies the relationships between the objects].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by retrieving source metadata from the data sources; integrating the metadata by identifying key data frames that provide a sample of only part of the source metadata and storing the key data frames as a representation of the source metadata in the universal metadata repository; performing data analytics by determining data quality metrics and building and maintaining a data lineage structure for the source metadata based on the key data frames; generating an incidence graph schema to model relationships within the source metadata in accordance with the key data frames, as taught by Geiger [Paras 0026, 0029, 0041, 0044, 00048, 0049, 0052], because both applications are directed to workflow analysis; storing source, analyzing and integrating metadata representative of metadata from data sources, enables the generation of a repository of composite metadata that specifies relationships between different types of metadata, including business, structural, and operational metadata, which makes possible to leverage the data effectively, 
Neither Bruckhaus nor Geiger appear to expressly disclose the key data frames provide a sample of only part of the source metadata; storing the key data frames as a representation of the source metadata in the universal metadata repository instead of the source metadata retrieved from the data sources, the key data frames including attributes providing a data source of the source metadata represented by the key data frames; the key data frames depicted in the incidence graph schema; deliver a feedback message to at least one of the data sources.
Barth discloses:
the key data frames provide a sample of only part of the source metadata [Paragraph 0032 teaches metadata repository which stores platform metadata, maintaining various types of metadata; Paragraph 0033 teaches the platform metadata is distinct from any basic or base metadata associated with the particular data sources and data sets, therefore, a representation of metadata separate from the source metadata; Paragraph 0035 teaches the source data and source metadata is processed, and the resulting platform system metadata is stored in the metadata repository];
storing the key data frames as a representation of the source metadata in the universal metadata repository instead of the source metadata retrieved from the data sources, the key data frames including attributes providing a data source of the source metadata represented by the key data frames [Paragraph 0032 teaches metadata repository which stores platform metadata, maintaining various types of metadata including status information, lineage data like data sources, process creating a data set, where the platform metadata represents the key data frames that is a representation of the source metadata, and includes the attribute of the data source of the metadata; Paragraph 0033 teaches the platform metadata is distinct from any basic or base metadata associated with the particular data sources and data sets, therefore, separate and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus as modified by Geiger, by storing the key data frames as a representation of the source metadata in the universal metadata repository instead of the source metadata retrieved from the data sources, the key data frames including attributes providing a data source of the source metadata represented by the key data frames, as taught by Barth [Paras 0032, 0033, 0034, 0035], because the applications are directed to data and workflow analysis; storing a representative set of the metadata as the platform metadata enables the system to track and manage all aspects of the data lifecycle, including service processes, and data lineage and analysis, facilitates data management, and further supports additional automation and quality controls (See Barth Paras [0009]).
Neither Bruckhaus, nor Geiger, nor Barth appear to expressly disclose the key data frames depicted in the incidence graph schema; deliver a feedback message to at least one of the data sources.
Benjamin discloses:
the key data frames depicted in the incidence graph schema [Paragraph 0028 teaches generating a dataflow map; Paragraph 0058 teaches a data flow may include a plurality of KBEs, where the KBEs may be indicated on a lineage map, therefore, including the KBEs in the graph schema as represented by the lineage map]; 
deliver a feedback message to at least one of the data sources [Paragraph 0044 teaches performing record checks, and taking one or more actions based on the check determinations; Paragraph 0055 teaches a control configured to perform a test to determine if any information is missing; Paragraph 0045 teaches detective control configured to determine a presence of duplicate records, and upon the determination, transmitting a report of duplicate records to the database, where the control may also request the record to be corrected by the database, therefore, delivering a data source feedback message to the data source].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by depicting the key data frames in the incidence graph schema; deliver a feedback message to at least one of the data sources, as taught by Benjamin [Paras 0028, 0044, 0045, 0058], because the applications are directed to data and workflow analysis; including the key data frames in the graph, and deliver the feedback to the data sources, enables the capture and easier visualization of data lineage, which provides institutions with increased data controls, allows them to adapt to changes in regulatory standards and implement data changes that occur as part of the data life cycle more readily, and enables increased risk prevention (See Benjamin Paras [0007], [0008], [0009]).

As to claim 3:
Bruckhaus discloses:
	the feedback message specifies a data quality alert responsive to the data quality metrics [Column 59, lines 22 to 24 teach performing composite quality metrics to determine model alerts, instant messages, text messages, and the like].

	As to claim 4:
	Bruckhaus discloses:
the data quality alert is responsive to a data quality rule executed on the data quality metrics [Column 59, lines 22 to 24 teach performing composite quality metrics to determine model quality; Column 64, lines 17 to 20 teach model quality and characteristics are defined in the form of rules, directives, or other methods; lines 49 to 55 teaches communicating the results to the user, by delivering the results to the user in the user requested format].

	As to claim 5:
	The combination of Bruckhaus and Geiger discloses:
performing data analytics comprises performing static data analysis to update the data lineage structure for the source data [Geiger – Paragraph 0030 teaches storing static metadata, and tracking changes to each object’s state over time; Paragraph 0025 teaches performing lineage and usage analysis on the metadata].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by performing static data analysis to update the data lineage structure for the source data, as taught by Geiger [Paras 0025, 0030], because both applications are directed to workflow analysis; analyzing the data and updating the lineage structure for the source data, maintains data integrity and consistency, making possible to leverage the data effectively, and 
	
As to claim 6:
	Bruckhaus discloses:
the incidence graph schema comprises two separate and independent graphs that each include relation information and a reference from one of the technical context graph or the business context graph to the other of the technical context graph or the business context graph [Bruckhaus - Column 36, lines 45 to 58 teach mapping source data from various platforms to a common data model for data mining, and shows that business data dictionary maps with source systems and data mining components, where the platforms represent the different aspects of the business, and how each maps to each other; Column 39, lines 35 to 42 teach based on the prepared data repository, and metadata repository, performing data mining on the business task services in business service components, for the source, business, and metadata].
Bruckhaus does not appear to expressly disclose a technical context graph and a business context graph.
Geiger discloses:
a technical context graph and a business context graph [Geiger – Paragraph 0039 teaches receiving structural metadata, operational metadata, and business metadata, processing, discovering and storing relationships between the objects; Paragraph 0049 teaches providing an integrated view of metadata and its relationships across the entire objects].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by incorporating a technical context graph and a business context graph, as 

	As to claim 7:
	The combination of Bruckhaus and Geiger discloses:
	at least one of the technical context graph or the business context graph comprises a lineage data field specifying: who affected the source data; what affected the source data; where the source data was affected; when the source data was affected; why the source data was affected; how the source data was affected, or any combination thereof [Geiger - Paragraph 0047 teaches facilitating the user with information including origin of the data, refresh date of the data, whether the data has been audited, etc.; Paragraph 0041 teaches enabling the user to explore and view lineage, impact, and usage data of the metadata].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by incorporating a lineage data field specifying: who affected the source data; what affected the source data; where the source data was affected; when the source data was affected; why the source data was affected; how the source data was affected, or any combination thereof, as taught by Geiger [Paras 0041, 0047], because both applications are directed to workflow analysis; analyzing the data and maintaining data lineage information, makes possible to leverage the data effectively, and consistently, in order to present an accurate picture of the limitations and lineage of the data to the user (See Geiger Paras [0002], [0008]).

	The combination of Bruckhaus and Benjamin discloses:
the feedback message specifies a data lineage alert responsive to the data lineage structure [Paragraph 0060 teaches the control may be an absence of a control, where a control may be needed and it is not present, where the data lineage may be configured to comply with compliance standards, where the standards may require the presence of a control at a certain point in the data lineage; Paragraph 0095 teaches determining that a review session should be initiated, and transmitting a lineage review and approval form]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by incorporating a feedback message that specifies a data lineage alert responsive to the data lineage structure, as taught by Benjamin [Paras 0060, 0095], because the applications are directed to data and workflow analysis; incorporating data lineage and quality alerts or messages, including lineage structure reviews or alerts, enhances the integrity, and improves the accuracy of the lineage information (See Benjamin Paras [0007], [0008], [0009]).

As to claim 9:
The combination of Bruckhaus and Benjamin discloses:
the data lineage alert is responsive to a data lineage rule executed on the at least one of the technical context graph or the business context graph [Benjamin – Paragraph 0058 teaches a data flow may include a plurality of DBEs, and a plurality of controls that may apply to the KBEs in the data flow; Paragraph 0060 teaches the control may be an absence of a control, where a control may be needed and it is not present, where the data lineage may be configured to comply with compliance standards, where the standards may require the presence of a control at a certain . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by incorporating the data lineage alert responsive to a data lineage rule executed on the at least one of the technical context graph or the business context graph, as taught by Benjamin [Paras 0058, 0060, 0095], because the applications are directed to data and workflow analysis; incorporating data lineage and quality alerts or messages, including lineage structure reviews or alerts, enhances the integrity, and improves the accuracy of the lineage information (See Benjamin Paras [0007], [0008], [0009]).

As to claim 10:
	Bruckhaus discloses:
	A closed-loop unified metadata processing system comprising: a processor; universal metadata circuitry executable by the processor to
retrieve source metadata from each of a plurality of different data sources that provide input data to a pre-defined workflow, the source metadata characterizing the input data [Column 16, lines 58 to 66 teach retrieving tables associated with the user’s platform from a source database, that correspond to the business task; Column 9, lines 53 to 56 teach extracting relevant data from the existing data or source system within the user’s platform, therefore, selecting relevant data sources corresponding to the business task; Column 16, lines 58 to 61 teach identifying data from the user’s data source to be used in performing the analysis for the business task; Column 9, line 42 teaches a given business task is identified]; 
metadata ingestion circuitry executable by the processor to normalize the source metadata into a universal metadata repository [Column 17, lines 21 to 27 teach storing entire mapping of user’s data sources within the metadata repository, and storing the metadata in the metadata repository in a format specified by the CDMDM, common data repository for data mining, therefore, integrating the data in a common format; Column 14, lines 56 to 67 teach integration of user’s data sources into a common data model for data mining, by mapping of the data sources to the CDMDM]; 
metadata analytics circuitry executable by the processor to perform data analytics on the input data driven by the universal metadata repository [Column 39, lines 35 to 42 teach performing data mining on the prepared data, and accessing the metadata repository for the source, business, and data mining interpretable metadata]; and 
event manager circuitry executable by the processor to execute a feedback loop responsive to the data analytics to deliver a source data feedback message [60, Fig. 1, Deliver Analytical Results; Column 9, 62 – 67, Column 10, lines 5 to 8 teach building numerous models and selecting a single model that best provides a solution for the business task, where the model is deployed and applied to generate analytic results, and where the analytic results are further displayed to the user, and represent the feedback message delivered to the user of the data source upon completing the analysis; Column 4, lines 22 to 25 teach providing data mining capabilities that integrate into a closed-loop process, where the data collection, management, mining, and acting on data mining results occurs quickly and in a repeatable fashion; Column 5, lines 1 to 6 teach the results of the analysis can feed directly into down-stream business processes and systems, hence, delivered to the data sources].
Bruckhaus does not appear to expressly disclose retrieving source metadata from the data sources; performance of the data analytics comprising: data quality metrics analysis and data lineage 
Geiger discloses:
retrieve source metadata from the data sources [Paragraph 0041 teaches extracting consistent sets of metadata from metadata sources; Paragraph 0043 teaches loading metadata from metadata sources];
performance of the data analytics comprising: data quality metrics analysis and data lineage measurement analysis of the source metadata [Paragraph 0025 teaches performing lineage and usage analysis on the metadata; Paragraph 0029 teaches lineage can be extrapolated based on the metadata characterizing relationships within the metadata manager repository, therefore, based on the key data frames; Paragraph 0041 teaches analyzing the metadata and viewing lineage, impact and usage; Paragraph 0044 teaches the metadata is used to determine trustworthiness of the data source, therefore, determining metrics of the data; Paragraph 0048 teaches trust information is based on data quality value, data currency value, author quality value, etc., therefore, determining quality metrics];
identification of key data frames based on the data quality metrics analysis and data lineage measurement analysis [Paragraph 0039 teaches metadata integrators process the metadata obtained from the metadata sources, and load it along with discovered relationships into the metadata manager repository, where the processed metadata represents the key data frames that processed metadata about the metadata sources in a logical structure, with consistent metadata content and meaningful relationships between the metadata elements, thereby representing composite metadata, which represents the key data frames]; 
storage of the key data frames in the universal metadata repository [Paragraph 0041 teaches metadata integrators process the received metadata and store the processed metadata about the metadata sources in a logical structure, with consistent metadata content and meaningful relationships between the metadata elements, thereby representing composite metadata, which represents the key data frames providing a sample of the metadata which is a representation of the source metadata; Paragraph 0050 teaches metadata integrators populate the metadata management repository with metadata objects, and relationships between one metadata object and another, therefore, representing the key data frames];
generation of an incidence graph schema to model the relational composition of metadata represented by the key data frames [Paragraph 0026 teaches generating a structure based on the processed metadata that reflects the connections and relationships between the metadata elements, therefore, a graph schema that models the relationships of the metadata; Paragraph 0049 teaches providing an integrated view of metadata and its relationships across the entire objects; Paragraph 0052 teaches generating a relationship table that identifies the relationships between the objects].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by retrieving source metadata from the data sources; performance of the data analytics comprising: data quality metrics analysis and data lineage measurement analysis of the 
Neither Bruckhaus nor Geiger appear to expressly disclose the key data frames being a sample of larger amounts of metadata included in the source metadata; storing the key data frames instead of the source metadata in the universal metadata repository, the key data frames including attributes providing a data source of the source metadata represented by the key data frames; the key data frames depicted in the incidence graph schema; deliver a feedback message to at least one of the data sources.
Barth discloses:
the key data frames being a sample of larger amounts of metadata included in the source metadata [Paragraph 0032 teaches metadata repository which stores platform metadata, maintaining various types of metadata; Paragraph 0033 teaches the platform metadata is distinct from any basic or base metadata associated with the particular data sources and data sets, therefore, a representation of metadata separate from the source metadata; Paragraph 0035 teaches the source data and source metadata is processed, and the resulting platform system metadata is stored in the metadata repository];
storing the key data frames instead of the source metadata in the universal metadata repository, the key data frames including attributes providing a data source of the source metadata represented by the key data frames [Paragraph 0032 teaches metadata repository which stores platform metadata, maintaining various types of metadata including status information, lineage data like data sources, process creating a data set, where the platform metadata represents the key data frames that is a representation of the source metadata, and includes the attribute of the data source of the metadata; Paragraph 0033 teaches the platform metadata is distinct from any basic or base metadata associated with the particular data sources and data sets, therefore, separate and different from the source metadata; Paragraph 0034 teaches platform metadata includes the information to identify of the data sources of the data; Paragraph 0035 teaches data sources provide the source data and source metadata, which is processed, and the resulting platform system metadata is stored in the metadata repository, therefore, storing only the platform metadata in the metadata repository instead of the source metadata].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus as modified by Geiger, by incorporating key data frames being a sample of larger amounts of metadata included in the source metadata; storing the key data frames as a representation of the source metadata in the universal metadata repository instead of the source metadata retrieved from the data sources, the key data frames including attributes providing a data source of the source metadata represented by the key data frames, as taught by Barth [Paras 0032, 0033, 0034, 0035], because the applications are directed to data and workflow analysis; storing a representative set of the metadata as the platform metadata enables the system to track and manage all aspects of the data lifecycle, including service processes, and data lineage and analysis, facilitates 
Neither Bruckhaus, nor Geiger, nor Barth appear to expressly disclose the key data frames depicted in the incidence graph schema; deliver a feedback message to at least one of the data sources.
Benjamin discloses:
the key data frames depicted in the incidence graph schema [Paragraph 0028 teaches generating a dataflow map; Paragraph 0058 teaches a data flow may include a plurality of KBEs, where the KBEs may be indicated on a lineage map, therefore, including the KBEs in the graph schema as represented by the lineage map]; 
deliver a feedback message to at least one of the data sources [Paragraph 0044 teaches performing record checks, and taking one or more actions based on the check determinations; Paragraph 0045 teaches detective control configured to determine a presence of duplicate records, and upon the determination, transmitting a report of duplicate records to the database, where the control may also request the record to be corrected by the database, therefore, delivering a data source feedback message to the data source].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by depicting the key data frames in the incidence graph schema; deliver a feedback message to at least one of the data sources, as taught by Benjamin [Paras 0028, 0044, 0045, 0058], because the applications are directed to data and workflow analysis; including the key data frames in the graph, and deliver the feedback to the data sources, enables the capture and easier visualization of data lineage, which provides institutions with increased data controls, allows them to 

	As to claim 11:
Bruckhaus as modified by Geiger discloses:
each of the key data frames being stored in the universal metadata repository to represent the dataset of respective data sources [Geiger - Paragraph 0041 teaches metadata integrators process the received metadata and store the processed metadata about the metadata sources in a logical structure, with consistent metadata content and meaningful relationships between the metadata elements, thereby representing composite metadata, which represents the key data frames].

As to claim 14:
	Bruckhaus discloses:
the source data feedback message comprises one of a data quality message or a data lineage message [Column 58, lines 36 to 44 teach tracking and storing performance metrics of each model; Column 66, lines 5 to 10 teach delivering analytics results to customers via various messaging technologies, such as emails, alerts, instant messages, text messages, and the like].
Bruckhaus does not appear to expressly disclose a message indicative of a gap or missing part of the source metadata among the key data frames, the data quality message or the data lineage message generated based on acceptance testing to update or enrich the source metadata and corresponding key data frame.
Benjamin discloses:
message indicative of a gap or missing part of the source metadata among the key data frames, the data quality message or the data lineage message generated based on acceptance testing to update or enrich the source metadata and corresponding key data frame [Paragraph 0030 teaches the controls may include corrective controls, where upon the determination of absence of a piece of data, the control may correct the error by retrieving the missing data; Paragraph 0055 teaches a control configured to perform a test to determine if any information is missing; Paragraph 0060 teaches the control may be an absence of a control, where a control may be needed and it is not present, where the data lineage may be configured to comply with compliance standards, where the standards may require the presence of a control at a certain point in the data lineage; Paragraph 0031 teaches determining that certain requirements are not satisfied, for example, detecting an absence of data, where the control may prompt the system to check the source of the data for the missing data from the data lineage, therefore, a message of a gap of source data (or metadata) generated upon quality or compliance testing, to update the data, and therefore, the key data frame]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by incorporating a message indicative of a gap or missing part of the source metadata among the key data frames, the data quality message or the data lineage message generated based on acceptance testing to update or enrich the source metadata and corresponding key data frame, as taught by Benjamin [Paras 0030, 0031, 0055, 0060], because the applications are directed to data and workflow analysis; incorporating data lineage and quality alerts or messages, including missing parts of the data, enhances the data integrity, improves thereby the accuracy of data analysis (See Benjamin Paras [0007], [0008], [0009]).


	Bruckhaus discloses:
identify a mapper tool to extract metadata from a data source, the mapper tool configured to map the metadata to a universal schema of the universal metadata repository [Column 17, lines 21 to 27 teach storing the metadata in the metadata repository in a format specified by the CDMDM, common data repository for data mining, therefore, integrating the data in a common format; Column 14, lines 56 to 67 teach integration of user’s data sources into a common data model for data mining, by mapping of the data sources to the CDMDM].

	As to claim 16:
	Bruckhaus discloses:
the incidence graph schema comprises a graph representing a shared consolidated view of metadata across disparate data sources, data types, data stores, and application uses of the data [Column 36, lines 45 to 58 teach mapping source data from various platforms to a common data model for data mining, and shows that business data dictionary maps with source systems and data mining components, where the platforms represent the different aspects of the business, and how each maps to each other; Column 39, lines 35 to 42 teach based on the prepared data repository, and metadata repository performing data mining on the business task services in business service components, for the source, business, and metadata].

As to claim 17:
	Bruckhaus discloses:
	A non-transitory computer readable medium comprising instructions executable by a processor, the instructions comprising: 
instructions executable by the processor to select a plurality of data sources that provide input data to a pre-defined workflow [Column 9, lines 53 to 56 teach extracting relevant data from the existing data or source system within the user’s platform, therefore, selecting relevant data sources corresponding to the business task; Column 16, lines 58 to 61 teach identifying data from the user’s data source to be used in performing the analysis for the business task];
instructions executable by the processor to ingest a dataset of metadata from each of the data sources, the dataset of metadata characterizing the input data to the pre-defined workflow [Column 16, lines 58 to 66 teach retrieving tables associated with the user’s platform from a source database, that correspond to the business task; Column 17, lines 21 to 27 teach storing entire mapping of user’s data sources within the metadata repository, and further creating the tables in the common data repository];
instructions executable by the processor to normalize the ingested dataset of metadata to a uniform schema [Column 17, lines 21 to 27 teach storing the metadata in the metadata repository in a format specified by the CDMDM, common data repository for data mining, therefore, integrating the data in a common format; Column 14, lines 56 to 67 teach integration of user’s data sources into a common data model for data mining, by mapping of the data sources to the CDMDM]; 
instructions executable by the processor to store the key data frame in a universal metadata repository in association with a timestamp indicating when a respective dataset was ingested [Column 38, lines 1 to 3 teach extracting the data structure from the repositories may include having pointers to columns in the parent data structure, therefore, key data frame identification and storage; Column 30, lines 34 to 48 teach last extraction date is an attribute stored with the data acquisition metadata in the metadata repository, therefore, a timestamp corresponding of when the dataset was acquired or ingested];
instructions executable by the processor to generate an incidence schema graph comprising a technical context graph and a business context graph based on the universal metadata repository [Column 36, lines 45 to 58 teach mapping source data from various platforms to a common data model for data mining, and shows that business data dictionary maps with source systems and data mining components, where the platforms represent the different aspects of the business, and how each maps to each other; Column 39, lines 35 to 42 teach based on the prepared data repository, and metadata repository performing data mining on the business task services in business service components, for the source, business, and metadata];
instructions executable by the processor to perform data quality analysis and data lineage analysis according to the incidence schema [Column 39, lines 35 to 42 teach performing data mining on the prepared data, and accessing the metadata repository for the source, business, and data mining interpretable metadata; Column 59, lines 22 to 24 teach performing composite quality metrics to determine model quality];
instructions executable by the processor to generate a feedback message for transmission, the feedback message comprising a data quality alert or a data lineage alert [60, Fig. 1, Deliver Analytical Results; Column 9, 62 – 67, Column 10, lines 5 to 8 teach building numerous models and selecting a single model that best provides a solution for the business task, where the model is deployed and applied to generate analytic results, and where the analytic results are further displayed to the user, and represent the feedback message delivered to the user of the data source upon completing the analysis; Column 4, lines 22 to 25 teach providing data mining capabilities that integrate into a closed-loop process, where the data collection, management, mining, and acting on data mining results occurs quickly and in a repeatable fashion; Column 5, lines 1 to 6 teach the results of the analysis can feed directly into down-stream business processes and systems, hence, feedback loop].

Geiger discloses:
ingest a set of metadata from each of the data sources [Paragraph 0041 teaches extracting consistent sets of metadata from metadata sources; Paragraph 0043 teaches loading metadata from metadata sources];
identifying a key data frame in each of the ingested datasets [Paragraph 0039 teaches metadata integrators process the metadata obtained from the metadata sources, and load it along with discovered relationships into the metadata manager repository, where the processed metadata represents the key data frames that represent the metadata of the source metadata, and the metadata manager repository represents the universal metadata repository];
store the key data frame in a universal metadata repository [Paragraph 0041 teaches metadata integrators process the received metadata and store the processed metadata about the metadata sources in a logical structure, with consistent metadata content and meaningful relationships between the metadata elements, thereby representing composite metadata, which ; 
generate an incidence graph schema modeling the relational composition of the metadata represented by key data frames, the incidence graph schema comprising a technical context graph and a business context graph generated based on the universal metadata repository [Paragraph 0026 teaches generating a structure based on the processed metadata that reflects the connections and relationships between the metadata elements, therefore, a graph schema that models the relationships of the metadata; Paragraph 0039 teaches receiving structural metadata, operational metadata, and business metadata, processing, discovering and storing relationships between the objects; Paragraph 0049 teaches providing an integrated view of metadata and its relationships across the entire objects; Paragraph 0052 teaches generating a relationship table that identifies the relationships between the objects];
perform data quality analysis and data lineage analysis according to the incidence graph schema and the key data frames [Paragraph 0025 teaches performing lineage and usage analysis on the metadata; Paragraph 0029 teaches lineage can be extrapolated based on the metadata characterizing relationships within the metadata manager repository, therefore, based on the key data frames; Paragraph 0041 teaches analyzing the metadata and viewing lineage, impact and usage; Paragraph 0044 teaches the metadata is used to determine trustworthiness of the data source, therefore, determining metrics of the data; Paragraph 0048 teaches trust information is based on data quality value, data currency value, author quality value, etc., therefore, determining quality metrics].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 
Neither Bruckhaus nor Geiger appear to expressly disclose each key data frame being identified due to being a representative sample of the remaining metadata in the respective ingested dataset; store the key data frame in a universal metadata repository in association with a timestamp and attributes providing a data source of the ingested dataset of metadata represented by the key data frame, the remaining metadata in the respective ingested dataset omitted from storage in the universal metadata repository.
Barth discloses:
each key data frame being identified due to being a representative sample of the remaining metadata in the respective ingested dataset [Paragraph 0032 teaches metadata repository which stores platform metadata, maintaining various types of metadata; Paragraph 0033 ; 
store the key data frame in a universal metadata repository in association with a timestamp and attributes providing a data source of the ingested dataset of metadata represented by the key data frame, the remaining metadata in the respective ingested dataset omitted from storage in the universal metadata repository [Paragraph 0032 teaches metadata repository which stores platform metadata, maintaining various types of metadata including status information like load dates, lineage data like data sources, process creating a data set, where the platform metadata represents the key data frames that is a representation of the source metadata, and includes the attribute of the data source of the metadata; Paragraph 0033 teaches the platform metadata is distinct from any basic or base metadata associated with the particular data sources and data sets, therefore, separate and different from the source metadata; Paragraph 0034 teaches platform metadata includes the information to identify of the data sources of the data; Paragraph 0035 teaches data sources provide the source data and source metadata, which is processed, and the resulting platform system metadata is stored in the metadata repository, therefore, storing only the platform metadata in the metadata repository where the source metadata is omitted from storage at the metadata repository].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus as modified by Geiger, by each key data frame being identified due to being a representative sample of the remaining metadata in the respective ingested dataset; and storing the key data frame in a universal metadata repository in association with a timestamp and attributes 
Neither Bruckhaus, nor Geiger, nor Barth appear to expressly disclose the incidence graph schema including depiction of the key data frames; generate a feedback message for transmission to one of the data sources.
Benjamin discloses:
the incidence graph schema including depiction of the key data frames [Paragraph 0028 teaches generating a dataflow map; Paragraph 0058 teaches a data flow may include a plurality of KBEs, where the KBEs may be indicated on a lineage map, therefore, including the KBEs in the graph schema as represented by the lineage map]; 
generate a feedback message for transmission to one of the data sources [Paragraph 0044 teaches performing record checks, and taking one or more actions based on the check determinations; Paragraph 0045 teaches detective control configured to determine a presence of duplicate records, and upon the determination, transmitting a report of duplicate records to the database, where the control may also request the record to be corrected by the database, therefore, delivering a data source feedback message to the data source].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by depicting the key data frames in the incidence graph schema; generate a 

As to claim 19:
	Bruckhaus discloses:
generate an indication that elements of one of the technical context graph or the business context graph is used in elements of the other of the technical context graph or the business context graph [Column 36, lines 45 to 58 teach mapping source data from various platforms to a common data model for data mining, and shows that business data dictionary maps with source systems and data mining components, where the platforms represent the different aspects of the business, and how each maps to each other; Column 39, lines 35 to 42 teach based on the prepared data repository, and metadata repository performing data mining on the business task services in business service components, for the source, business, and metadata].

As to claim 21:
Bruckhaus as modified by Barth discloses:
updating the key data frames by time, event, or change to the source metadata represented by the key data frames [Barth – Paragraph 0038 teaches scheduled automated refresh .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by updating the key data frames by time, event, or change to the source metadata represented by the key data frames, as taught by Barth [Paras 0038], because the applications are directed to data and workflow analysis; refreshing the platform metadata or key data frames by change to the source metadata, increases the key data frames accuracy, enabling thereby the system to track and manage all aspects of the data lifecycle, including service processes, and data lineage and analysis, facilitates data management, and further supports additional automation and quality controls (See Barth Paras [0009]).

	As to claim 22:
Bruckhaus as modified by Barth discloses:
generating, by metadata analytics circuitry, data source fields for each respective key data frame, each of the data source fields including the data quality metrics and the data lineage structure and providing a profile for a respective one of the data sources [Barth – Paragraph 0032 teaches platform metadata tracks and manages all aspects of the data lifecycle, including storage management, access controls, data format changes, data lineage, and refresh processing, and maintains various types of metadata including status information (load dates, quality exceptions, etc.), definitions (business meaning, technical format, etc.), lineage (data sources and processes creating a data set, etc.), and user data, in other words, the platform metadata which represents the key data frames contain source fields including data quality metrics, and the data lineage structure; Paragraph 0037 teaches the server automatically profiles the data sources, flags .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by generating, by metadata analytics circuitry, data source fields for each respective key data frame, each of the data source fields including the data quality metrics and the data lineage structure and providing a profile for a respective one of the data sources, as taught by Barth [Paras 0032, 0037], because the applications are directed to data and workflow analysis; generating key data frames with data source fields, and profiling the data sources, enables the identification of quality issues, and further allows the system to track and manage all aspects of the data lifecycle, including service processes, and data lineage and analysis, facilitates data management, and further supports additional automation and quality controls (See Barth Paras [0009]).

As to claim 23:
The combination of Bruckhaus and Barth discloses:
each of the key data frames is associated with a respective data profile, and the respective data profile is indicative of when the metadata was received from the data source [Barth – Paragraph 0025 teaches profiling involves analyzing all source data fields and storing the results in the metadata repository, leveraging a set of profiling statistics automatically computed and stored in the metadata, therefore, the platform metadata, which represents the key data frames, is stored in the metadata repository, is associated with data profiles; Paragraph 0032 teaches metadata repository which stores platform metadata maintains various types of metadata including load dates (when the metadata was received from the data source), definitions (business meaning, technical .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by associating each of the key data frames with a respective data profile, the respective data profile is indicative of when the metadata was received from the data source, as taught by Barth [Paras 0025, 0032, 0037], because the applications are directed to data and workflow analysis; generating key data frames associated with each profile enables the identification of quality issues, and further allows the system to track and manage all aspects of the data lifecycle, including service processes, and data lineage and analysis, facilitates data management, and further supports additional automation and quality controls (See Barth Paras [0009]).

As to claim 24:
The combination of Bruckhaus and Barth discloses:
integrating the source metadata into a universal metadata repository comprises storing only the key data frames as a representation of the source metadata in the universal metadata repository [Barth – Paragraph 0032 teaches metadata repository which stores platform metadata, maintaining various types of metadata, where the platform metadata represents the key data frames that is a representation of the source metadata; Paragraph 0033 teaches the platform metadata is distinct from any basic or base metadata associated with the particular data sources and data sets, therefore, separate and different from the source metadata; Paragraph 0035 teaches data sources provide the source data and source metadata, which is processed, and the resulting platform system metadata is stored in the metadata repository, therefore, storing only the platform metadata in the metadata repository instead of the source metadata].
.

Claims 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (U.S. Patent No. 8,417,715) hereinafter Bruckhaus, in view of Geiger et. al (U.S. Publication No. 2007/0255741) hereinafter Geiger, in view of Barth et al. (U.S. Publication No. 2016/0253340) hereinafter Barth, in view of Benjamin et al. (U.S. Publication No. 2014/0379665) hereinafter Benjamin, and further in view of O’Connell, JR. et al. (U.S. Publication No. 2014/0310623) hereinafter O’Connell.
As to claim 12:
Bruckhaus discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose generate a time line flow of metadata represented with the key data frames.
O’Connell discloses:
generate a time line flow of metadata represented with the key data frames [Paragraph 0043 teaches receiving metadata objects and determine relationships between the objects to thereby determine co-positions of corresponding nodes in a hierarchy, which can be displayed on a view of a timeline on the graphical user interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by generating a time line flow of metadata represented with the key data frame, as taught by O’Connell [Para 0043], because the applications are directed to workflow metadata analysis; by displaying the metadata objects in a timeline view, analysis of the objects as required by the user is performed in a clearer and easier way.

As to claim 20:
Bruckhaus discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose generate a time line flow of metadata represented with the key data frames.
O’Connell discloses:
generate a time line flow of metadata represented with the key data frames [Paragraph 0043 teaches receiving metadata objects and determine relationships between the objects to thereby determine co-positions of corresponding nodes in a hierarchy, which can be displayed on a view of a timeline on the graphical user interface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by generating a time line flow of metadata represented with the key data frame, as taught by O’Connell [Para 0043], because the applications are directed to workflow .

Claims 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (U.S. Patent No. 8,417,715) hereinafter Bruckhaus, in view of Geiger et. al (U.S. Publication No. 2007/0255741) hereinafter Geiger, in view of Barth et al. (U.S. Publication No. 2016/0253340) hereinafter Barth, in view of Benjamin et al. (U.S. Publication No. 2014/0379665) hereinafter Benjamin, and further in view of Krishnan et al. (U.S. Publication No. 2013/0325789) hereinafter Krishnan.
	As to claim 13:
Bruckhaus discloses all the limitations as set forth in the rejections of claim 10 above, but does not appear to expressly disclose the universal metadata repository comprises a graph store and a document store.
Krishnan discloses:
the universal metadata repository comprises a graph store and a document store [Paragraph 0034 teaches integration data store including a centralized graph-based data store to store the mappings in an interconnected, graph-based format; Paragraph 0043 teaches integration data store may include a database management system to manage a collection of records, files, and objects, including media objects, therefore, document store].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by comprising a graph store and a document store, as taught by Krishnan [Para 0034, 0043], because the applications are directed to workflow metadata analysis; having an integration data store, allows the ICDs and mappings to be stored in a graph-based format that is 

As to claim 18:
Bruckhaus discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose store the incidence schema graph in a graph store, and store the key data frames in a data store.
Krishnan discloses:
store the incidence graph schema in a graph store, and store the key data frames in a data store [Paragraph 0034 teaches integration data store including a centralized graph-based data store to store the mappings in an interconnected, graph-based format; Paragraph 0043 teaches integration data store may include a database management system to manage a collection of records, files, and objects, including media objects, therefore, document store].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bruckhaus, by storing the incidence schema graph in a graph store, and store the key data frames in a data store, as taught by Krishnan [Para 0034, 0043], because the applications are directed to workflow metadata analysis; having an integration data store, allows the ICDs and mappings to be stored in a graph-based format that is easily understandable and efficiently searchable to yield the parameters and dependencies of a given integration and is dynamically scalable to support large number of applications (See Krishnan Para [0043]).

Response to Arguments
	The following is in response to Applicant’s arguments filed on August 28, 2020.  Applicant’s arguments have been fully and carefully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169